

117 HR 2704 : Improving VA Accountability To Prevent Sexual Harassment and Discrimination Act of 2021
U.S. House of Representatives
2021-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB117th CONGRESS1st SessionH. R. 2704IN THE SENATE OF THE UNITED STATESMay 19, 2021Received; read twice and referred to the Committee on Veterans' AffairsAN ACTTo amend title 38, United States Code, to improve the equal employment opportunity functions of Department of Veterans Affairs, and for other purposes.1.Short titleThis Act may be cited as the Improving VA Accountability To Prevent Sexual Harassment and Discrimination Act of 2021.2.Improvements to equal employment opportunity functions of Department of Veterans Affairs(a)Alignment of EEO Director(1)Reporting and dutiesSubsection (h) of section 516 of title 38, United States Code, is amended—(A)by striking The provisions and inserting (1) The provisions; and(B)by adding at the end the following new paragraph:(2)Beginning not later than 90 days after the date of the enactment of this paragraph, in carrying out paragraph (1), the Secretary shall ensure that the official of the Department who serves as the Equal Employment Opportunity Director of the Department—(A)reports directly to the Deputy Secretary with respect to the functions under this section; and(B)does not also serve in a position that has responsibility over personnel functions of the Department or other functions that conflict with the functions under this section..(2)Conforming amendmentsSuch section is further amended—(A)in subsection (b)(1), by inserting , in accordance with subsection (h)(2), after an Assistant Secretary or a Deputy Assistant Secretary; and(B)in subsection (e)(1)(A), by striking the Assistant Secretary for Human Resources and Administration and inserting the Secretary. (b)Alignment of EEO program managersSuch section is further amended by adding at the end the following new subsection:(i)In accordance with subsection (b), not later than December 31, 2021, the Secretary of Veterans Affairs shall ensure that each Equal Employment Opportunity program manager of the Department at the facility level reports to the head of the Office of Resolution Management, or such successor office established pursuant to subsection (a), with respect to the equal employment functions of the program manager. .(c)Reporting harassment and employment discrimination complaintsSubsection (a) of such section 516 is amended—(1)by striking The Secretary and inserting (1) The Secretary; and(2)by adding at the end the following new paragraph:(2)The Secretary shall ensure that the employment discrimination complaint resolution system established under paragraph (1) requires that any manager of the Department who receives a sexual or other harassment or employment discrimination complaint reports such complaint to the Office of Resolution Management, or such successor office, immediately, or if such immediate reporting is impracticable, not later than two business days after the date on which the manager receives the complaint..(d)TrainingSubsection (c) of such section 516 is amended by adding at the end the following new sentence: Beginning not later than September 30, 2021, the Secretary shall provide to each employee of the Department mandatory annual training on identifying and addressing sexual and other harassment and employment discrimination, including with respect to processes under the Harassment Prevention Program of the Department, or such successor program. An employee of the Department who is hired on or after such date shall receive the first such mandatory annual training not later than 60 days after being hired..(e)Harassment and employment discrimination policies and directivesThe Secretary of Veterans Affairs shall—(1)by not later than September 30, 2021, and on a regular basis thereafter, review the policies relating to sexual and other harassment and employment discrimination of the Department of Veterans Affairs to ensure that such policies are complete and in accordance with the sexual and other harassment and employment discrimination policies established by the Office of Resolution Management of the Department, or such successor office; and(2)by not later than 180 days after the date of the enactment of this Act, issue a final directive and a handbook for the Harassment Prevention Program of the Department.(f)ReportsNot later than 180 days after the date of the enactment of this Act, and semiannually thereafter for one year, the Secretary of Veterans Affairs shall submit to the Committees on Veterans’ Affairs of the House of Representatives and the Senate a report on the progress the Secretary has made in carrying out this section and section 516 of title 38, United States Code, as amended by this section, including with respect to reporting sexual and other harassment and employment discrimination complaints pursuant to subsection (a)(2) of such section 516.Passed the House of Representatives May 18, 2021.Cheryl L. Johnson,Clerk